DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Status
Claims 11-26, 28, and 30 are currently being examined.  Claims 1-10, 27 and 29 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al (US Patent Application Publication No. 2019/0235511) in view of Elazary et al (US Patent No. 9,120,622).
With respect to independent Claim 11, Tiwari et al discloses the limitations of independent Claim 11 as follows:
A system for restricting access to a space in a retail store environment before or during retail work operations in the space, the system comprising:	(See Pars. 0009, 0027, 0095-0097; Figs. 1, 2; Ref. Numeral "aisle"(space), "store"(retail store)	   
a mobile barrier robot positioned on a floor of the retail store environment;	(See Pars. 0009, 0018, 0027, 0095-0097; Figs. 1-3; Ref. Numeral "aisle"(space), "store"(retail store), "S102, robotic system"(mobile barrier robot)
a robot controller in communication with the barrier robot configured to direct autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor where retail work operations are being conducted to define a customer-restricted zone so as to restrict customer 
one or more robot sensors operably coupled to the barrier robot and in communication with the robot controller.  (See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
Tiwari et al discloses restocking of shelves using store associates but does not disclose the limitation related to the use of a robot for robotic restocking of inventory (retail work operations.   With respect to that limitation, Elazary et al teaches the following:
a robot controller in communication with the barrier robot configured to direct autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor where retail work operations are being conducted to define a customer-restricted zone so as to restrict customer access to the customer-restricted zone when retail work operations are being conducted therein while permitting customer access to a customer-accessible space where retail work operations are not being conducted to provide customer safety and comfort in the retail sore environment, wherein the retail work operations include robotic restocking of inventory 
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Tiwari et al with the teachings of Elazary et al to have the retail work operations include robotic restocking of inventory on shelves in lieu of using store associates in order to increase the speed and efficiency with which inventory can be placed on the shelves.  A person with skill in the art would be motivated to incorporate the teachings of Elazary et al because they are a known work in the same field of endeavor (ie, using a robot to place inventory on shelves) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 12, which depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 12, Tiwari et al discloses as follows:
The system of claim 11, wherein:
the one or more robot sensors facilitate the robot controller obtaining data representative of a position on the barrier robot on the floor; and	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the robot controller directs the autonomous movements of the barrier robot to further facilitate positioning the barrier robot on the floor proximal the space before or during the retail work operations therein in response to the data obtained from the one or more robot sensors.  	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0095-0097; Figs. 1-3; Ref. 

With respect to Claim 13, which depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11, which are incorporated herein by reference.  With respect to Claim 13, Tiwari et al discloses:
The system of claim 11, wherein:
the one or more robot sensors facilitate the robot controller obtaining data representative of a presence of an actual or potential obstruction at least one of:	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
proximal a drive path of the barrier robot on the floor; and proximal the space; (See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)  and
the robot controller further facilitates determining the presence of the obstruction at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)

 Claim 14, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 and Claim 13, which are incorporated herein by reference.  With respect to Claim 14, Tiwari et al discloses:
The system of claim 13, wherein, in response to determining the presence of the actual or potential obstruction at least one of:	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
proximal the drive path, and proximal the space, the robot controller further directs the autonomous movements of the barrier robot to at least one of:	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
transfer, using the barrier robot, the obstruction out of the drive path; (See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0069, 0075, 0076, 0095-0097; Figs. 1-3; Ref. Numeral "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)  or
transfer, using the barrier robot, the obstruction out of the space.	(See Pars. 0012-0015, 0016, 0018, 0021, 0022, 0025, 0034, 0039-0041, 0069, 0075, 0076, 0095-0097; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)

 Claim 15, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 and Claim 13, which are incorporated herein by reference.  With respect to Claim 15, Tiwari et al discloses:
The system of claim 13, wherein:
the actual or potential obstruction includes a heat source;	(See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the one or more robot sensors further facilitate the robot controller obtaining data representative of a presence of the heat source at least one of:	(See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
proximal the drive path, and proximal the space; and the robot controller further facilitates determining the presence of the heat source at least one of:	(See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)

 Claim 16, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 and Claim 13 which are incorporated herein by reference.  With respect to Claim 16, Tiwari et al discloses:
The system of claim 13, wherein:  
the actual or potential obstruction includes a moving object;  (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the one or more robot sensors further facilitate the robot controller obtaining data representative of a presence of movement of the moving object at least one of: proximal the drive path, and proximal the space; (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)  and
the robot controller further facilitates determining the presence of movement at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)

With respect to Claim 17, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 and Claim 13, which are incorporated herein by reference.  With respect to Claim 17, Tiwari et al discloses:
The system of claim 13, wherein: 
the actual or potential obstruction includes a stationary object (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0075-0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the one or more robot sensors further facilitate the robot controller obtaining data representative of a presence of the stationary object at least one of: proximal the drive path, and proximal the space; and	(See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056,  0069, 0075-0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the robot controller further facilitates determining the presence of the stationary object at least one of: proximal the drive path, and proximal the space, based on the data obtained from the one or more robot sensors.  (See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056,  0069, 0075-0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
 
With respect to Claim 18, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 and Claim 13, which are incorporated herein by reference.  With respect to Claim 18, Tiwari et al discloses:
The system of claim 13, wherein: 
in response to determining the presence of the actual or potential obstruction at least one of: proximal the drive path, and proximal the space, the robot controller further facilitates determining a capability of the obstruction to be moved out of at least one of: the drive path, and the 
if the obstruction is determined to be capable of being moved out of the at least one of: the drive path, and the space, by the barrier robot, the robot controller directs the autonomous movements of the barrier robot to transfer the obstruction out of the at least one of: the drive path, and the space; else:	(See Pars. 0013, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056,  0069, 0075-0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
the robot controller further facilitates at least one of:	
providing an indication to a user of the system of a need to manually transfer the obstruction out of the at least one of: the drive path, and the space; and	(See Pars. 0013, 0014, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077, 0095-0097; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)
further directing the autonomous movements of the barrier robot to at least one of: cease, and detour.  (See Pars. 0013, 0014, 0018, 0022, 0034, 0039-0041, 0046, 0055, 0056, 0069, 0077; Figs. 1-3; Ref. Numerals "sensors"(sensors), "S102, robotic system"(mobile barrier robot), "computer system"(robot controller)

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al and Elazary et al, as applied to the claims set forth above, in further view of D’Andrea (US Patent Application Publication No. 2013/0302132).
With respect to Claim 19, which depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 19, D’Andrea discloses:
The system of claim 11, wherein:  
the barrier robot includes a companion robot operably coupled to the barrier robot; (See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor), 20("platooning" mobile robots--companion robots)  and
the robot controller directs the autonomous movements of the barrier robot and the companion robot proximal the space as a paired robot unit.  	(See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor), 20("platooning" mobile robots--companion robots)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Tiwari et al and Elazary et al with the teachings of D’Andrea to employ a companion robot operably coupled to the barrier robot in order extend the barrier line by using another mobile robot.  A person with skill in the art would be motivated to incorporate the teachings of D’Andrea because they are a known work in the same field of endeavor (ie, using companion robots in a warehouse or retail setting) which would prompt its use in the same field of application based on 

With respect to Claim 20, which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11, and Tiwari et al, Elazary et al and D’Andrea together teach all of the limitations of Claim 19, which are incorporated herein by reference.   With respect to Claim 20, D’Andrea discloses as follows:
The system of claim 19, wherein: 
in response to positioning the paired robot unit proximal the space, the robot controller directs the autonomous movements of at least one of: the barrier robot, and the companion robot, to separate from one another on the floor; (See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 18(task assignment-eg, position one robot at each entrance to segment 17b to form a barrier to entering segment 17b), 20("platooning" mobile robots--companion robots)  and
the as-separated barrier and companion robots together define the customer-restricted zone restricting customer access to the space before or during the retail work operations therein.  	(See Pars. 0064, 0069, 0071, 0103, 0174, 0175, 0178; Figs. 3A, 3B, 12A-12E; Ref. Numerals 15(robot controller), 20(mobile robot), 18(task assignment-eg, position one robot at each entrance to segment 17b to form a barrier to entering segment 17b), 20("platooning" mobile robots--companion robots)	

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al and Elazary et al, as applied to the claims set forth above, and in further view of Beaulieu (US Patent Application Publication No. 2019/0019408).
With respect to Claim 21, which depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 21, Beaulieu discloses as follows:
The system of claim 11, wherein the barrier robot includes a deployable retractable barrier operably coupled to the barrier robot.  (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(mobile robot), 50(barrier) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Tiwari et al and Elazary et al with the teachings of Beaulieu to employ a barrier robot that includes a deployable retractable barrier operably coupled to the barrier robot so that the barrier robot can readily deploy the barrier to prevent access to a space while work is being performed in the space  A person with skill in the art would be motivated to incorporate the teachings of Beaulieu because they are a known work in the same field of endeavor (ie, employing a mobile device with a retractable barrier to prevent access to an area) which would prompt its use in a similar field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 22 which ultimately depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11, and Tiwari et al, Elazary et al and Beaulieu together teach all of the limitations of Claim 21, which are incorporated herein by reference.   With respect to Claim 22, Beaulieu discloses as follows:
The system of Claim 21, wherein:
the robot controller directs the autonomous movements of the barrier robot (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier) to:
deploy the barrier in response to positioning the barrier robot proximal the space before or during the retail work operations therein; (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  and
retract the barrier in response to determining that the retail work operations in the space are completed or suspended; (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  and
wherein the barrier robot and the as-deployed barrier, when deployed, together define the customer-restricted zone restricting customer access to the space before or during the retail work operations therein. (See Pars. 0043-0045, 0139, 0153; Figs. 9, 10; Ref. Numerals 21(barrier robot), 50(barrier)  	

Claims 23, 25, and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al and Elazary et al, as applied to the claims set forth above, and in further view of Herskovitz (US Patent No. 7,896,243).
With respect to Claim 23, which depends from independent Claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 23, Herskovitz discloses as follows:
The system of claim 11, wherein the retail store environment includes customer-inaccessible storage having a storage location for storing one or more items, the customer-inaccessible storage positioned proximal the space, (See Col. 6, Lines 
a barrier device operably coupled to at least a portion of the storage location for alternately enabling and restricting access to the storage location; (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)  and
a means for actuating the barrier device to facilitate alternately opening and closing the barrier device, (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1)  and
wherein alternately opening and closing the barrier device facilitates alternately enabling and restricting the access the storage location.	 (See Col. 6, Lines 8-41; Col. 14, Lines 58-63; Fig. 7; Ref. Numerals 3.1(storage location), 2.1(computer-barrier controller), "locked door"(barrier device), Step 27, Step 27.1 ) 	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Tiwari et al and Elazary et al with the teachings of Herskovitz to have the retail store environment include a customer-inaccessible storage location for storing one or more items in order to prevent customers or other persons from entering a location where inventory is being stored.  A person with skill in the art would be motivated to incorporate the teachings of Herskovitz because they are a known work in the same field of endeavor (ie, having a retail facility with a customer-inaccessible storage location with controlled access) which would prompt its use in the same field of application based on improvements to the system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 25, which depends from independent claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11 which are incorporated herein by reference.   With respect to Claim 25, Herskovitz discloses as follows:
The system of claim 11, further comprising
a mounting platform, (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)  and
a gantry robot operably coupled to the mounting platform;	 (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-39; Figs. 1E, 1F, 2; Ref. Numerals 4.1(gantry robot overhead moving gantry--platform not shown or numbered)
wherein the robot controller is further in communication with the gantry robot for directing autonomous movements of the gantry robot within the space,	(See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot)
the gantry robot configured to transfer items within the space as part of the retail work operations.  (See Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot)  	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Tiwari et al and Elazary et al with the teachings of Herskovitz to have the retail store environment include a gantry robot configured to transfer items from a storage location because a gantry robot system has the capability to move horizontally and vertically to reach to reach items in storage.  

With respect to Claim 26, which ultimately depends from independent claim 11, Tiwari et al and Elazary et al together teach all of the limitations of Claim 11, and Tiwari et al, Elazary et al, and Herskovitz together teach all of the limitations of Claim 25, which are incorporated herein by reference.   With respect to Claim 26, Tiwari et al and Herskovitz disclose as follows:
The system of claim 25, wherein the gantry robot (See Herskovitz: Col. 6, Line 63-Col. 7, Line 9; Col. 7, Lines 30-61; Figs. 1E, 1F, 2; Ref. Numerals 2.1(control system), 4.2(robot controller), 4.1(gantry robot) further comprises one or more sensors obtaining data representative of a presence of an actual or potential obstruction to autonomous movements of the gantry robot within the space, (See Tiwari et al: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)  and
 wherein the robot controller further facilitates determining the presence of the obstruction within the space based on the data obtained from the one or more sensors.  (See Tiwari et al: Pars. 0064, 0069, 0071, 0103, 0178; Figs. 3A, 3B; Ref. Numerals 15(robot controller), 20(mobile robot), 140(position sensor), 160(obstruction sensor)	



Response to Amendments and Arguments
Applicant’s Amendments and Arguments (See Amendments and Remarks, pages 2-13, filed September 15, 2021) are not persuasive.  The amendments made to independent Claim 11 generally relate to an intended use or an intended result with respect to the actions of a barrier robot.  An intended use or an intended result do not carry patentable weight.  Furthermore, the amendments did not present any patentable structure or element that would distinguish over the prior art cited in this office action.  Applicant did not present any arguments that the robot controller disclosed by either Tiwari et al or Elazary et al is incapable of being, or could not be configured to be, “in communication with the barrier robot configured to direct autonomous movements of the barrier robot to facilitate positioning the barrier robot on the floor…”.  The fact that the robot was being used “to define a customer-restricted zone so as to restrict customer access to the customer-restricted zone when retail work operations are being conducted therein” is an intended use.  Applicant further points out that “Tiwari does disclose retail stores, but nowhere does Tiwari teach or suggest the use of robotic restocking.”  In fact, that is precisely why the Elazary et al reference was introduced.  Applicant points out that “Tiwari explicitly discloses that restocking is performed by “associates.”  Again, that is precisely why the Elazary et al reference was introduced.  Applicant has not provided any argument as why it would be impossible to replace the “associates” stocking shelves with a robot that is capable of stocking shelves.  Applicant argues that the robot of Elazary et al stocks shelves in a distribution center and not in a retail facility.  However, Applicant presents no facts or arguments as to why it would be impossible for the robot of Elazary et al to perform the stocking function in a retail environment that has aisles and shelves just like a distribution center.  Applicant’s system in Claim 11 is comprised of a robot, a robot controller, and sensors.  Tiwari et al and Elazary et al together disclose a system comprising a robot, a robot controller, and sensors that are capable of operating in a retail environment, a distribution center, a warehouse facility, or any other facility with aisles and shelves.  How one intends to “use” these components in a system 
Finally, with respect to Applicant’s arguments related to the dependent claims that the robot is not being used to remove an obstruction in the path, Examiner respectfully disagrees.  The robot, upon detecting an obstruction that may be a spill or a stationary object in a path or aisle, makes a notification to have the spill or obstruction removed from the path or aisle.  Clearly such action is indicative of “using a robot” to remove an obstruction from the path or aisle.  Based on all of the foregoing Examiner’s responses to Applicant’s arguments, Claims 11-23, 25, and 26 stand rejected.

Examiner’s Note
Examiner has cited particular paragraphs and figures in the references as applied to the claims set forth hereinabove for the convenience of the Applicant.  While these specific citations are representative of the teachings in the art and are applied to specific limitations within the individual claims, other passages and figures in the cited references may be applicable, as well. It is respectfully requested that the Applicant, in preparing any response to the Office Action, fully consider the references in their entirety as potentially teaching all or part of the claimed invention, in addition to the context of the passage(s) as taught by the prior art or as disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definitions which are not specifically set forth in the claims.

Allowable Subject Matter
Claims 24, 28, and 30 are allowed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gene Crawford, can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        September 21, 2021